DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/14/2022. 
Claims 19-20 are canceled. 
Claims 1 and 14 are currently amended. 
Claims 1-18 are currently pending and examined below. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as amended above. The closest prior art found to date are the following: 
Wilson et al. (WO 03/056490) discloses a system and method for the delivery of goods into remote lockers associated with a first enterprise but located at a premises of a second enterprise (e.g., a service station).  Wilson et al. also discloses the concept of printing coupons at the remote lockers that are redeemable at the second enterprise (see at least Abstract and Page 15 line 26–Page 16 line 2). 
Rogers (US 2011/0042024) discloses a method for enabling a user to make purchases over the Internet and to designate a chosen time to pick up goods at a storage locker. Rogers also discloses an assembling means that identifies, selects, and delivers purchased goods to the storage locker (see at least Abstract and ¶ 58). 
Cooper et al. (US 2013/0268335) discloses coupon values that can dynamically change based on any rules or logic (see at least ¶¶ 122-123). 
Bennett et al. (US 2012/0150653) discloses the updating of a coupon value based on ongoing sales and volume of customer activity (see at least Abstract). 
Reffett (US Patent No. 7,475,912) discloses a shipping label that defines a coupon (see Col. 3 lines 1-5). 
Warmer et al. (US 2013/0304561) discloses the concept of associating coupons with payment methods such as credit cards (see at least Abstract). 
John Cook, “Photos: A look at Amazon’s new delivery locker at 7-Eleven”, retrieved from https://www.geekwire.com/2011/confirmed-amazons-delivery-locker-7eleven/, available on September 5, 2011, discloses a delivery locker system where users can pick up orders placed online at a locker located at a premise associated with a second enterprise. 
The claims as amended above also overcome the 35 U.S.C. § 101 rejection because when viewing the limitations as an ordered combination, the claim applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681